DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2020 and 2/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/21/221 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Yagi (US 2006/0061615 A1).
Regarding claim 1:
	Yagi discloses a liquid ejecting head comprising:
	an ejecting section (Fig. 2) including a plurality of nozzles (18) for ejecting liquid (paragraph 42);
	a driving circuit (driving voltage generation section 26) that drives the ejecting section based on a printing driving signal (“driving signal voltages”) to eject the liquid from the nozzles (paragraph 44);
	a power supply path (see e.g. the path from 26 to switching section 34) connected to the driving circuit (Fig. 3);
	a detecting section (current detection section 38) that acquires measurement data based on a detection result of a current flowing on the power supply path (paragraph 50 & Fig. 3); and
	an arithmetic operation section (elements 40-42) that performs both an inspection of a state of the ejecting section (paragraphs 62-63) and acquisition of a parameter (“a resonant frequency”) for ejection of the liquid based on the measurement data obtained by the detection section (paragraphs 55, 59).
Regarding claim 8:
	Yagi discloses all the limitations of claim 1, and also that the arithmetic operation section transmits a notification of a result obtained by inspecting the state of the ejecting section 
Regarding claim 9:
	Yagi discloses all the limitations of claim 1, and also that the liquid ejecting head is comprised in a liquid ejecting recording apparatus (paragraph 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2006/0061615 A1).
Regarding claim 5:
	Yagi discloses all the limitations of claim 1, and but does not expressly disclose that the parameter is a natural vibration period in the ejecting section.	
	However, Yagi does disclose that the parameter is a natural vibration frequency in the ejecting section (paragraphs 55, 59).
	Because the frequency and periodicity of a signal are related through the known relationship of period = 1/frequency, then it would have been obvious to a person of ordinary .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 2006/0061615 A1) in view of Kim et al. (KR 100684512 B1).
	Please see the enclosed English translation of Park et al. for citations therefrom.
Regarding claim 7:
	Yagi discloses all the limitations of claim 1, but does not expressly disclose that the arithmetic operation section further determines whether or not a setting parameter relating to ejection of the liquid is valid, based on a comparison result between an acquisition parameter and the setting parameter.
	However, Kim et al. discloses performing a determination of whether or not a setting parameter (“preset reference value”) relating to ejection of the liquid is valid, based on a comparison result between an acquisition parameter (“measured resonance frequency”) and the setting parameter (steps 120-130: pages 10-11 & Fig. 2), the acquisition parameter being obtained based on measurement data (at step 110: page 9), and the setting parameter being set in the liquid ejecting head (stored in a database: page 10).  Kim et al. teach that such a configuration enables determination of the ink fullness of the liquid ejecting head (abstract).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Yagi’s arithmetic operation section so as to enable determination of ink fullness in the manner taught by Kim et al.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid ejecting head comprising an arithmetic operation section that “performs both an inspection of a filling state of the ejecting section with the liquid, as the state of the ejecting unit, and the acquisition of the parameter relating to ejection of the liquid, based on a plurality of pieces of the measurement data obtained using a plurality of inspection driving signals having different periods from each other.”  It is this combination of limitations, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benjamin (US 2014/0002538 A1) discloses a liquid ejecting head in which the output from a capacitance detection unit, connected to a power supply path, is used to determine an amount of ink covering an ejection member.
Bird et al. (US 2019/0202199 A1) discloses a liquid ejecting head in which a detection section determines the capacitance of an actuator using different testing periods (Fig. 2c), the capacitance measurements being used to determine a status of the actuators.
Aiba et al. (US 9555626 B1) discloses a liquid ejecting head in which a detection section determines the capacitance of a head unit for the purpose of establishing a head rank.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853